Citation Nr: 0901814	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis (claimed 
as stomach ulcers).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee sprain.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected partial tear of the anterior cruciate 
ligament of the left knee prior to September 16, 2004.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected partial tear of the anterior cruciate 
ligament of the left knee beginning November 1, 2004.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1976 
to February 1980. 

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2008 to the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO) for additional 
development.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2008, and a transcript of the hearing is on file.


FINDINGS OF FACT

1.  The veteran does not have gastritis that is causally 
related to service.

2.  Range of motion of the left knee was from 5 to 100 
degrees on VA examination in September 2004 and from 0 to 135 
on VA examination in July 2008.  

3.  The veteran's left knee instability more nearly 
approximated severe prior to surgery on September 16, 2004.

4.  There is no more than slight instability of the left knee 
beginning November 1, 2004.
CONCLUSIONS OF LAW

1.  The veteran does not have gastritis that is due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
left knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5010, 5260, 5261 (2008).

3.  The criteria for the assignment of an evaluation of 30 
percent for the service-connected partial tear of the 
anterior cruciate ligament of the left knee prior to 
September 16, 2004 have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5257 (2008).

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected partial tear 
of the anterior cruciate ligament of the left knee beginning 
November 1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the veteran a letter in August 2004, prior to 
adjudication, that informed him of the requirements needed to 
establish entitlement to an increased evaluation for the 
previously service-connected left knee.  The RO sent the 
veteran a letter in December 2004, prior to adjudication, 
that informed him of the requirements needed to establish 
entitlement to service connection for a gastrointestinal 
disorder.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after 
each of the letters.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a March 2006 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also advised in the letter 
that VA used a published schedule for rating disabilities 
that determined the rating assigned and that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in July 2008.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided on 
appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his February 2008 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2008).   

As there is no evidence that any failure on the part of VA to 
further comply with VCAA reasonably affects the outcome of 
this case, the Board finds that any such omission is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

Service Connection Claim

The veteran seeks service connection for a gastrointestinal 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and that the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran has contended, including at his February 2008 
hearing, that he has a gastrointestinal disorder that began 
in service.

The veteran's service treatment records reveal that he 
complained of diarrhea and nausea in April 1978, and 
gastroneuritis was diagnosed.  He complained in August 1979 
of a 4-day history of abdominal pain, and gastroenteritis was 
diagnosed.  The veteran noted frequent indigestion, which he 
explained as occasional indigestion when skipping meals, on 
his November 1979 discharge medical history report.  His 
gastrointestinal system was normal on discharge medical 
examination in November 1979.

On VA general examination in February 1981, the veteran did 
not complain of any gastrointestinal disorder.  His abdomen 
was soft; his liver, kidney, and spleen were not palpable; 
and there were no masses or tenderness.  The final diagnosis 
did not include any gastrointestinal disorder.

Private treatment records dated from May 1992 to August 1998 
reveal that a January 1994 barium enema showed 
diverticulosis.  The assessments in November 1995 were 
chronic gastritis and colonic ployps/diverticulosis.  

A VA gastrointestinal evaluation was conducted in July 2008.  
After review of the claims file and examination of the 
veteran, the examiner concluded that the veteran had 
gastritis that was less likely than not related to service.  
The examiner noted that the veteran did not begin complaining 
of gastrointestinal problems until approximately seven years 
after service discharge.

This initial evidence of a gastrointestinal disorder is dated 
approximately 14 years after service discharge.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).  Because there is no physical 
evidence of gastritis at service discharge, no continuity of 
symptomatology after service discharge, and no nexus evidence 
in support of the claim for service connection for gastritis, 
service connection for gastritis is not warranted.  

Although written statements from the veteran, as well as the 
February 2008 hearing testimony from the veteran, have been 
considered, and the veteran is competent to testify about his 
symptomatology, a layperson without medical training is not 
qualified to render a medical opinion linking a disability to 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 (1992).

Thus, the veteran cannot provide competent medical evidence 
of a linkage between any claimed current disorder and 
military service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Increased Rating Claims

The veteran was granted service connection for residuals of 
left knee sprain in an April 1982 rating decision and 
assigned a noncompensable evaluation effective February 5, 
1980.  He filed a claim for an increased evaluation for his 
left knee disorder in April 2004, and a September 2004 rating 
decision granted a 10 percent rating for residuals of left 
knee sprain under Diagnostic Codes 5299-5260 and a separate 
10 percent rating for partial tear of the anterior cruciate 
ligament of the left knee under Diagnostic Code 5257; both of 
these ratings were effective April 23, 2004.

A November 2004 rating decision granted a temporary total 
rating for the service-connected partial tear of the anterior 
cruciate ligament of the left knee from September 16, 2004 
based on surgical or other treatment necessitating 
convalescence, with a 10 percent rating effective again 
beginning November 1, 2004.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Codes 5003, 5010 (2008).


Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2008).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2008) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008) provide for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability; 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.

A designation of a diagnostic code that ends in "99" 
reflects that the disability is a condition not specifically 
listed in the Rating Schedule, and hyphenation with another 
diagnostic code indicates that the disability has been rated 
as analogous to the second code listed.  See 38 C.F.R. §§ 
4.20, 4.27 (2008).  

After a careful review of the evidence in light of the law, 
the Board grants the appeal in part, as indicated below.

According to a July 2004 statement from P.E.B., M.D., X-rays 
of the left knee showed meniscal tears, a partial or full 
thickness tear of the anterior cruciate ligament, and 
arthritis of the left knee.


A VA evaluation of the left knee was conducted in September 
2004.  The veteran said that he wore a knee brace.  He 
complained of pain on motion.  There was no dislocation, 
recurrent subluxation, incapacitation, fatigability, lack of 
endurance, or ankylosis.  Motion was from 5 to 100 degrees.  
It was noted that the veteran had poor stability.  The 
diagnoses were bilateral meniscus tears, partial tear of the 
anterior cruciate ligament, degenerative joint disease, and 
patellar pain syndrome.

Medical records from Austin Bone and Joint Clinic dated later 
in September 2004 reveal that the veteran underwent 
arthroscopic surgery of the left knee with partial 
meniscectomy and chondroplasty.  Findings included a 
degenerative complex tear in the posterior horn of the 
lateral meniscus, mild to moderate chondromalacia of the 
femoral condyle, and a fairly deep groove in the trochlear 
notch with some denuding of bone.  Two weeks after surgery, 
it was reported that the knee was doing satisfactorily with 
minimal swelling, full extension, and the ability to walk 
"rather well."  A treatment record from Austin Bone and 
Joint Clinic dated in November 2004 reveals that the knee was 
generally doing quite well, with the veteran returning to 
work in October.

VA treatment records for April 2005 reveal that the veteran's 
left knee was stable medially and laterally, although there 
was some anterior-posterior instability.  The knee was 
tender; there was no effusion.  

It was noted on VA examination of the left knee in July 2008 
that the knee was much better since the surgery, with no 
incapacitating flare-ups, no dislocation or recurrent 
subluxation, and no time off work.  The veteran wore a knee 
brace.  He said that he was able to engage in his usual daily 
activities.  Motion of the knee was from 0 to 135 degrees 
without pain.  There was no additional limitations on 
repetitive motion, no objective evidence of painful motion, 
and no gait or functional limitations on standing or walking.

The veteran is currently in receipt of service connection for 
both limitation of motion due to arthritis and instability of 
the left knee, prior to surgery.  In VAOPGCPREC 23-97, the VA 
General Counsel concluded that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010, 5257.

With respect to the veteran's 10 percent rating for residuals 
of left knee sprain due to limitation of motion, to warrant a 
rating in excess of 10 percent under the applicable rating 
criteria, Diagnostic Codes 5260 and 5261, there would need to 
be evidence of either limitation of flexion to less than 45 
degrees or limitation of extension to more than 10 degrees.  
However, the recent medical evidence shows flexion to at 
least 100 degrees and extension to at least 5 degrees.  
Consequently, a schedular rating in excess of 10 percent for 
residuals of a left knee sprain is denied.

Turning to the 10 percent rating for service-connected 
partial tear of the left anterior cruciate ligament, there is 
the notation on VA examination in September 2004 of poor left 
knee stability, which is prior to knee surgery in September 
2004.  The Board finds that this evidence more nearly 
approximates the criteria for a 30 percent rating for severe 
instability of the left knee prior to the surgery.  38 C.F.R. 
§ 4.7 (2008).  Consequently, a rating of 30 percent is 
warranted for partial tear of the left anterior cruciate 
ligament prior to September 16, 2004, the date of surgery.  
See Hart, supra.

Because there is no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, a higher evaluation is not warranted for 
the left knee disability during the entire appeal period 
under another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2008).  

The Board also finds that, in light of the above evidence, a 
higher rating is not warranted for the service-connected left 
knee disability based on the language of VAOPGCPREC 9-04; 69 
Fed. Reg. 59990 (2004), which involves rating compensable 
limitation of flexion and extension of the leg as separate 
disabilities under Diagnostic Codes 5260 and 5261.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

It was reported on VA examination in September 2004 that 
there was no incapacitation, no fatigability, and no lack of 
endurance.  On VA examination in July 2008, motion of the 
knee was from 0 to 135 degrees without pain.  There were no 
incapacitating flare-ups, no additional limitations on 
repetitive motion, no objective evidence of painful motion, 
and no gait or functional limitations on standing or walking.  
Therefore, an increased evaluation is not warranted during 
the appeal period for residuals of left knee sprain under 
DeLuca, 38 C.F.R. § 4.40, or 38 C.F.R. § 4.45.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluation in this case is not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected left knee disorders, 
but the medical evidence reflects that those manifestations 
are not present in this case.  See 38 C.F.R. § 4.1 (2008).

It was reported on VA examination in July 2008 that the 
veteran had motion of the left knee from 0 to 135 degrees 
without pain, was able to engage in his usual daily 
activities, and had not taken any time off work due to his 
left knee disabilities.  These VA findings do not indicate 
that the left knee caused "marked" interference with 
employment.  There is also no evidence of frequent periods of 
hospitalization due to the service-connected left knee.  
Consequently, the Board finds that the criteria for referral 
for the assignment of an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
residuals of a left knee sprain and for service-connected 
partial tear of the anterior cruciate ligament of the left 
knee beginning on November 1, 2004, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for gastritis is denied.

An evaluation in excess of 10 percent for residuals of a left 
knee sprain is denied.

An evaluation of 30 percent for partial tear of the anterior 
cruciate ligament of the left knee prior to September 16, 
2004 is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for partial tear of the 
anterior cruciate ligament of the left knee beginning 
November 1, 2004 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


